Order entered February 12, 2020




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-01289-CV

                             JESSICA L. JOHNSON, Appellant

                                               V.

                           WELLS FARGO BANK, NA, Appellee

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-19-03662

                                           ORDER
       By letter dated January 10, 2020, we notified appellant her brief failed to comply with

rule 38 of the Texas Rules of Appellate Procedure and directed her to file an amended brief that

complied with rule 38 within ten days. To date, appellant has not filed an amended brief.

       Accordingly, we ORDER the appeal submitted on appellant’s January 2, 2020 brief.

Appellee’s brief shall be filed within THIRTY DAYS of the date of this order.


                                                      /s/   KEN MOLBERG
                                                            JUSTICE